Citation Nr: 1023776	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-00 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

The Veteran seeks service connection for bilateral hearing 
loss and for tinnitus, which he attributes to noise exposure 
in his duties as an electronics mechanic aboard aircraft 
carriers.

On VA examination in September 2007, although the audiologist 
provided a general overall interpretation and a graph of 
audiometeric testing, the numerical values were not provided.  
The Board may not interpret the graph.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (Board may not interpret graphical 
representations of audiometric data).

The numerical values are need for the Board to adjudicate 
whether the Veteran has a hearing loss disability for the 
purpose of VA disability compensation under 38 C.F.R. § 
3.385.

Furthermore, the examiner did not provide a nexus opinion.

As the evidence of record is insufficient to decide the 
claim, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiological 
examination to determine whether the 
Veteran has a bilateral hearing loss 
disability under 38 C.F.R. § 3.385 and 
tinnitus and, if so, whether it is at 
least as likely as not that current 
hearing loss disability or tinnitus is 
related to the Veteran's exposure to 
noise in service, including exposure to 
aircraft noise as an electronics 
mechanic.

The examiner is to report the numerical 
test results. 

Impaired hearing will be considered to 
be a disability for the purpose of VA 
disability compensation, when the 
auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels 
or greater; or when the auditory 
thresholds for at least three of these 
frequencies are 26 decibels or greater; 
or when speech recognition scores using 
the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

In formulating the opinion, the 
examiner is asked to consider the term 
"at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
the causation is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.

The claims file must be made available 
for review by the examiner.



2.  After the development requested has 
been completed, adjudicate the claims.  
If any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


